Citation Nr: 0510422	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-24 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for gastric ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran performed verified active duty service from 
January 1979 to February 1986.  His DD Form 214 reflects two 
years and seven months of additional active duty service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that certain evidentiary development must 
take place consistent with the Veteran's Claims Assistance 
Act (VCAA) before it may consider the veteran's claims of 
entitlement to service connection for hypertension and 
gastric ulcer.  

In the instant case, the veteran has indicated that he 
received treatment at VAMC in Charleston, South Carolina for 
the claimed disabilities on appeal in the 1990s, however, VA 
treatment on file show treatment from July 2000 to October 
2002.  Additionally, during the pendency of this appeal, the 
veteran indicated that he had been awarded disability 
benefits from the Social Security Administration (SSA), 
although no efforts to obtain relevant SSA records are shown 
to date.  Efforts to obtain pertinent VA and SSA records are 
thus in order.  Pursuant to 38 C.F.R. § 3.159(c)(2) (2004), 
VA has a duty to make attempts to obtain these records.  
Although Social Security records are not controlling in 
regard to VA's determination, they must be considered like 
any other pertinent evidence and must be obtained.  See 38 
U.S.C.A. § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Finally, in light of the finding of an elevated blood 
pressure as well as gastrointestinal complains while on 
active duty the Board finds that under the VCAA a VA 
examination is in order.  38 U.S.C.A. § 5103A (West 2002). 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should obtain any and all 
medical records, not already on file, 
from the VA Medical Center in Charleston, 
South Carolina, which pertain to any of 
the disorders herein at issue and which 
were compiled from 1990 to present.  Once 
obtained, such records must be associated 
with the veteran's claims folder.

2.  The RO should obtain for inclusion in 
the claims folder any and all medical and 
administrative records utilized by the 
SSA with respect to its award of 
disability benefits to the veteran.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an appropriate examination to 
determine the etiology of the claimed 
hypertension and gastric ulcer disease.  
The claims folder is to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies as deemed appropriate 
by the examiner must be accomplished and 
all clinical findings should be reported 
in detail.  Based on a review of the 
claims folder and the examination of the 
veteran, the examiner should address 
whether it is at least as likely as not 
(that is, is there a 50/50 chance) that 
hypertension and/or a gastric ulcer 
are/is related to the appellant's 
military service.  A complete rationale 
for any opinion offered must be provided.  
.

4.  After the above development is 
completed, the RO should prepare a new 
rating decision and readjudicate each of 
the appellate issues, based on all of the 
evidence of record and all pertinent 
legal authority.  If any of the benefits 
sought continue to be denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




